DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-11, 13, 15 and 18-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuyama (US 2019/0084068)
As Per Claim 1, Furuyama discloses a welding-type system [abstract], comprising:
 a welding-type power source [Fig. 2 ,#1] configured to generate output power for a periodic welding process that operates in an arc mode [Par. 22; “…rectifier 3 rectifies an input voltage input from input power supply 1 disposed outside arc welding device 20. …”] an open circuit mode or a short circuit mode [Claim 1; “…each of the first heat input period and the second heat input period includes a short-circuit period and an arc period…”];
 a wire-feeder [Fig. 2, #25] to advance an electrode wire [Fig. 2, #22] toward a workpiece [Fig. 2, #21]; and 
a controller configured to adjust the current  [refer to annotated Fig. 1, #A below] to below a threshold value during the arc mode [Fig. 1, #awa1] to result in the open circuit mode prior to occurrence of a short circuit [Fig. 1, Aws2] event based on one or more welding process parameters. [Par. 24; “…Output controller 12 outputs a control signal to switching unit 4 to control a welding output. as best clearly shown in the diagram below, during the arc period (Ta), the current is decreased below a first threshold value (Awa1) to a current value right before the start of the short circuit (refer to annotated Fig. 1, #A below), which then said current is adjusted during the short circuit period to Aws2 (a value of current above Aws1)]

    PNG
    media_image1.png
    1351
    1240
    media_image1.png
    Greyscale

As Per Claim 2, Furuyama discloses wherein the controller is further configured to:
 determine the occurrence of the short circuit event based on the one or more welding process parameters  [Par. 24; “…Output controller 12 outputs a control signal to switching unit 4 to control a welding output. In a case where short-circuit detector 9 determines that the short-circuited state is 
adjust the current to rise [Fig. 1, #Awa1] above a second threshold level [Fig. 1, #Awp] to adjust a heat generated in the welding wire in response to the occurrence of the short circuit. [as clearly shown in the diagram below, after a short circuit period (Ts), the current is adjusted to rise above the threshold at Awp) to a current at Awa1 post the short circuit period (Ts) to an arcing period (Ta)…”]

    PNG
    media_image2.png
    1351
    1240
    media_image2.png
    Greyscale

As Per Claim 3, Furuyama discloses wherein the controller is further configured to adjust the current to rise above a second threshold level for a predetermined duration to regulate a heat generated in the welding wire. [Claim 7; “…welding current during the short-circuit period in the first heat input period immediately after the second heat input period is controlled to be a value larger than a predetermined value. ….”]
As Per Claim 4, Furuyama discloses wherein the welding wire [Fig. 2, #22] advances toward the workpiece [Fig. 2, #21] as the controller extinguishes the welding arc. [Par. 20; “…Arc welding device 20 performs welding by repeating arc period Ta in an arcing state and short-circuit period Ts in a short-circuited state between welding wire 22 that is a consumable electrode and welding object 21 that is a welding subject….”] 
AS Per Claim 5, Furuyama discloses further comprising one or more sensors configured to measure one or more welding process parameters. [Par. 23; “…Welding voltage detector 8 detects a welding voltage. Short-circuit/arc detector 11 determines, based on an output of welding voltage detector 8, whether a welding state is a short-circuited state in which welding wire 22 and welding object 21 are short-circuited to each other or an arcing state in which arc 23 is generated between welding wire 22 and welding object 21., …”], wherein the controller is further configured to receive the one or more welding process parameters from the sensors [Par. 25; “…arc controller 14 performs control in which a welding current in a second heat input period is decreased. Wire feeding speed controller 16 controls wire feeder 25 to control a feeding speed of welding wire 22. …”]
Claim 6, Furuyama discloses the one or more welding process parameters are output parameters of the welding-type power source. [Par. 23; “…Welding voltage detector 8 detects a welding voltage. Short-circuit/arc detector 11 determines, based on an output of welding voltage detector 8, whether a welding state is a short-circuited state in which welding wire 22 and welding object 21 are 
As Per Claim 7, Furuyama discloses wherein the output parameters comprise a voltage output, a current output, or a power output. [Par. 23; “…Welding voltage detector 8 detects a welding voltage. Short-circuit/arc detector 11 determines, based on an output of welding voltage detector 8, whether a welding state is a short-circuited state in which welding wire 22 and welding object 21 are short-circuited to each other or an arcing state in which arc 23 is generated between welding wire 22 and welding object 21. …”]
As Per Claim 9, Furuyama discloses wherein the controller is further configured to determine a target amount of heat generated in a workpiece based on the one or more welding process parameters. [Claim 1; “…a first heat input period having a first heat input amount and a second heat input period having a second heat input amount that is less than the first heat input amount are periodically repeated, wherein each of the first heat input period and the second heat input period includes a short-circuit period and an arc period, and when release of short-circuit of the welding wire is detected during the short-circuit period in the second heat input period, an arc is extinguished….”]
As Per Claim 10, Furuyama discloses wherein the controller is further configured to determine a representative ratio of time that the periodic welding process is in the arc mode to time spent in the short circuit mode corresponding to the target amount of heat generated in the workpiece. [Par. 73; “…a ratio between first heat input periods Th and one time of second heat input period Tc having the heat input amount less than that of first heat input period Th is set…”; as further explained in Claim 1 of the reference, a “first heat input” time and a “second heat input” time directly correlates to a short-circuit period and an arc forming period (“…wherein each of the first heat input period and the second heat input period includes a short-circuit period and an arc period, and when release of short-circuit of the welding wire is detected during the short-circuit period in the second heat input period, an arc is extinguished…” [Claim 1]). 
As Per Claim 11, Furuyama discloses further comprising a list of values corresponding to a ratio of time that the periodic welding process is in the arc mode to time spent in the short circuit mode for a given welding process of the one or more welding processes [Claim 1; “…a first heat input period having a first heat input amount and a second heat input period having a second heat input amount that is less than the first heat input amount are periodically repeated, wherein each of the first heat input period and the second heat input period includes a short-circuit period and an arc period, and when release of short-circuit of the welding wire is detected during the short-circuit period in the second heat input period, an arc is extinguished….”], the controller further configured to: 
compare the target amount of heat to the list of values [Claim 1; “…a first heat input amount and a second heat input period having a second heat input amount that is less than the first heat input amount are periodically repeated…”]; and
 determine the representative ratio based on the comparison [Par. 73; “…a ratio between first heat input periods Th and one time of second heat input period Tc having the heat input amount less than that of first heat input period Th is set…”; as further explained in Claim 1 of the reference, a “first heat input” time and a “second heat input” time directly correlates to a short-circuit period and an arc forming period (“…wherein each of the first heat input period and the second heat input period includes a short-circuit period and an arc period, and when release of short-circuit of the welding wire is detected during the short-circuit period in the second heat input period, an arc is extinguished…” [Claim 1])..
As Per Claim 13, Furuyama discloses wherein the controller is further configured to communicate command signals to the variable speed wire-feeder to control a speed or a direction of motion of the electrode wire [Par. 25; “…Wire feeding speed controller 16 controls wire feeder 25 to control a feeding speed of welding wire 22. Wire feeding speed detector 17 detects the wire feeding 
As Per Claim 15, Furuyama discloses a welding-type system [abstract], comprising: 
a welding-type power source [Fig. 2, #1] configured to generate output power for a periodic welding process that operates in an arc mode, an open circuit mode, or a short-circuit mode [Par. 22; “…[Claim 1; “…each of the first heat input period and the second heat input period includes a short-circuit period and an arc period…”];
 a variable speed wire-feeder [Fig. 2, #25]; 
one or more sensors configured to measure one or more welding process parameters [Par. 23; “…Welding voltage detector 8 detects a welding voltage. Short-circuit/arc detector 11 determines, based on an output of welding voltage detector 8, whether a welding state is a short-circuited state in which welding wire 22 and welding object 21 are short-circuited to each other or an arcing state in which arc 23 is generated between welding wire 22 and welding object 21. …”]; and 
a controller configured to: receive the one or more welding process parameters from the sensors [Par. 24; “…Output controller 12 outputs a control signal to switching unit 4 to control a welding output. In a case where short-circuit detector 9 determines that the short-circuited state is established, short-circuit controller 13 controls a short-circuit current that is a welding current during a short-circuit period. …”];
 monitor the one or more welding process parameters [Par. 24; “…Output controller 12 outputs a control signal to switching unit 4 to control a welding output. In a case where short-circuit detector 9 
periodically adjusting a current output [refer to annotated Fig. 1, #A below] to below a first threshold current level [Fig. 1, #Awa1] during the arc mode [Fig. 1, #Ta] to result in the open circuit mode [Par. 66; “…After a lapse of predetermined time Tca1, welding current Aw during arc period Ta in second heat input period Tc is controlled to be 0 to extinguish the arc …”], and then adjusting the current output [Fig. 1, #Aws2] above a second threshold level [Fig. 1, #Aws1] during the short circuit mode [Fig. 1, #Ts] for a predetermined amount of time [Claim 7; “…the short-circuit period in the first heat input period immediately after the second heat input period is controlled to be a value larger than a predetermined value….”]; and 
adjust the current to a third threshold value after the short circuit event [Fig. 1, #Awa1=0] to ignite a welding arc in a second arc mode [Fig. 4, #(d); as best clearly shown in the diagram below, during the arc period (Ta), the current is decreased below a first threshold value (Awa1) to a current value right before the start of the short circuit (refer to annotated Fig. 1, #A below), which then said current is adjusted during the short circuit period to Aws2 (a value of current above Aws1), which then said current is adjusted to Awa1 = 0 after said short circuit period, which initiates an arc as seen in (d) in the diagram below]

    PNG
    media_image1.png
    1351
    1240
    media_image1.png
    Greyscale

As Per Claim 18, Furuyama discloses wherein the one or more welding process parameters comprise one or more of a workpiece material, an electrode wire type, an electrode wire gauge, a joint type, a welding process, a welding sequence, or a gas type. [Claim 1; “…An arc welding control method of performing arc welding in which a welding wire that is a consumable electrode is fed by alternately repeating forward feeding that feeds the welding wire toward a welding subject and reverse feeding that feeds the welding wire in a direction opposite to the forward feeding at a predetermined period and amplitude in a periodical manner…”]
As Per Claim 19, Furuyama discloses wherein the periodic welding process is configured to perform an additive manufacturing operation. [Claim 1; considering the invention discloses all structural limitations of the invention, and that the claim limitation merely refers to functional language, considering all other limitations are taught, it is clear that the apparatus is capable of performing an additive manufacturing operation.]
As Per Claim 20, Furuyama discloses a welding-type system [abstract], comprising:
a welding-type power source [Fig. 2, #1] configured to generate output power for a periodic welding process that operates in an arc mode, an open circuit mode, or a short-circuit mode [Par. 22; “…rectifier 3 rectifies an input voltage input from input power supply 1 disposed outside arc welding device 20. …”];
 a variable speed wire-feeder [Fig. 2, #25]; 
one or more sensors configured to measure one or more welding process parameters [Par. 23; “…Welding voltage detector 8 detects a welding voltage. Short-circuit/arc detector 11 determines, based on an output of welding voltage detector 8, whether a welding state is a short-circuited state in which welding wire 22 and welding object 21 are short-circuited to each other or an arcing state in which arc 23 is generated between welding wire 22 and welding object 21. …”]; and 
a controller configured to: receive the one or more welding process parameters from the sensors [Par. 24; “…Output controller 12 outputs a control signal to switching unit 4 to control a welding output. In a case where short-circuit detector 9 determines that the short-circuited state is established, short-circuit controller 13 controls a short-circuit current that is a welding current during a short-circuit period. …”];
monitor the one or more welding process parameters [Par. 24; “…Output controller 12 outputs a control signal to switching unit 4 to control a welding output. In a case where short-circuit detector 9 determines that the short-circuited state is established, short-circuit controller 13 controls a short-circuit current that is a welding current during a short-circuit period. …”]; 
periodically adjusting a current output to below a first threshold current level [Fig. 1, #Awa1] during the arc mode to result in the open circuit mode [Par. 66; “…After a lapse of predetermined time 
then adjusting the current output [Fig. 1, #Aws2] above a second threshold level [Fig. 1, #Aws1] during the short circuit mode [Fig. 1, #Ts] for a predetermined amount of time [Fig. 4, #(d); as best clearly shown in the diagram below, during the arc period (Ta), the current is decreased below a first threshold value (Awa1) to a current value right before the start of the short circuit (refer to annotated Fig. 1, #A below), which then said current is adjusted during the short circuit period to Aws2 (a value of current above Aws1), which then said current is adjusted to Awa1 = 0 after said short circuit period, which initiates an arc as seen in (d) in the diagram below….”]. 

    PNG
    media_image1.png
    1351
    1240
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Furuyama (US 2019/0084068) in view of Fisher (US 2012/0012559)
As Per Claim 8, Furuyama explicitly discloses all limitations of the invention except a temperature sensor to measure the heat of the workpiece.
Fisher, much like Furuyama, pertains to a heat input control method for a welding system. [abstract] 
Fisher discloses a temperature sensor [Fig. 1, #64] to measure the heat of the workpiece. [Par. 22; “…a temperature sensor 64 monitors the temperature of the workpiece 50…”]
Fisher discloses the benefits of the temperature sensor in that it effectively transfers and monitors information regarding the temperature to the controller. [Par. 55] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the welding system as taught by Furuyama in view of the system as taught by Fisher to further include a temperature sensor to measure the heat of the workpiece to effectively transfer and monitor information regarding the temperature to the controller. [Par. 55]
Claim(s) 12 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama (US 2019/0084068) in view of Peters (US 2015/0151375) 
As Per Claim 12, Furuyama discloses measure a time that the periodic welding process is in the arc mode, a time spent in the open circuit mode, and a time spent in the short circuit mode [Par. 5; “…each of the first heat input period and the second heat input period includes a short-circuit period and an arc period. When release of short-circuit is detected during the short-circuit period in the second heat input period, a welding current after the release of the short-circuit during the short-circuit period in the second heat input period is decreased so as to be less than a welding current during the arc period in the first heat input period, thereby extinguishing an arc….];
 calculate a ratio of the arc mode time and one of the open circuit mode time or the short circuit mode based on the measured times comparison [Par. 73; “…a ratio between first heat input periods Th and one time of second heat input period Tc having the heat input amount less than that of first heat input period Th is set…”; as further explained in Claim 1 of the reference, a “first heat input” time and a “second heat input” time directly correlates to a short-circuit period and an arc forming period (“…wherein each of the first heat input period and the second heat input period includes a short-circuit period and an arc period, and when release of short-circuit of the welding wire is detected during the short-circuit period in the second heat input period, an arc is extinguished…” [Claim 1]) ; 
compare the calculated ratio to the representative ratio [Claim 1; “…first heat input period having a first heat input amount and a second heat input period having a second heat input amount that is less than the first heat input amount are periodically repeated, wherein each of the first heat input period and the second heat input period includes a short-circuit period and an arc period, and when release of short-circuit of the welding wire is detected during the short-circuit period in the second heat input period, an arc is extinguished…”]; and 
adjust a current output in the arc mode based on the comparison. [Claim 2; “…a welding current during the arc period in the second heat input period is decreased so as to be less than a welding current during the arc period in the first heat input period so that the arc is extinguished….”]
Furuyama does not disclose measuring a time that the periodic welding process is in the open circuit mode. 

Peters discloses measuring a time that the periodic welding process is in the open circuit mode [Fig. 4, #407].
Peters discloses the benefits of an open circuit mode in that it aids in controlling arcing events that may otherwise compromise the integrity of the process. [Par. 5]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the welding apparatus as taught by Furuyama in view of the system as taught by Peters to further include measuring a time that the periodic welding process is in the open circuit mode to control arcing events that may otherwise compromise the integrity of the process. [Par. 5]
As Per Claim 14, Furuyama discloses all limitations of the invention wherein the controller adjusts a current output for the welding process to extinguish the welding arc during the open circuit mode. 
Peters, much like Furuyama, pertains to a method and system of welding with controlled arcing frequency. [abstract] 
Peters discloses the controller adjusts a current output for the welding process to extinguish the welding arc [Fig. 4, #507] during the open circuit mode. [Fig. 4, #407; Claim 1; “…wherein said power supply detects the creation of said arc during said arc event and after detection reduces said current waveform to extinguish said arc, and after extinguishing said arc provides an open circuit voltage to said consumable…”]
Claim(s) 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Furuyama (US 2019/0084068) in view of Daniel (US 2015/0069029)
As Per Claim 16, Furuyama discloses the controller further configured to calculate a representative ratio based on the input. [Par. 73; “…a ratio between first heat input periods Th and one as further explained in Claim 1 of the reference, a “first heat input” time and a “second heat input” time directly correlates to a short-circuit period and an arc forming period (“…wherein each of the first heat input period and the second heat input period includes a short-circuit period and an arc period, and when release of short-circuit of the welding wire is detected during the short-circuit period in the second heat input period, an arc is extinguished…” [Claim 1])
 	Furuyama does not disclose an interface to receive an input corresponding to one or more welding processes characteristics.
Daniel, much like Furuyama, pertains to a weld sequence editor. [abstract]  
Daniel discloses an interface to receive an input corresponding to one or more welding processes characteristics. [Par. 14; “…the weld sequence editor may include a user input device providing one or more of a computer keyboard and a computer mouse to facilitate use of the graphical user interface. …”] 
Daneil discloses the benefits of the interface in that it alleviates the burden of a user from manually altering preferences during a welding operation. [Par. 6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the welding system as taught by Furuyama in view of the system of Daniel to further include an interface to receive an input corresponding to one or more welding processes characteristics to an interface to receive an input corresponding to one or more welding processes characteristics to alleviate the burden of a user from manually altering preferences during a welding operation. [Par. 6]
As Per Claim 17, Furuyama discloses all limitations of the invention wherein the interface is a graphical user interface.
Daniel, much like Furuyama, pertains to a weld sequence editor. [abstract]  

Daneil discloses the benefits of the interface in that it alleviates the burden of a user from manually altering preferences during a welding operation. [Par. 6] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the welding system as taught by Furuyama in view of the system of Daniel to include the interface is a graphical user interface to alleviate the burden of a user from manually altering preferences during a welding operation. [Par. 6]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABARAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726